UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-527



In Re: JAMES NEAL GREEN,

                                                          Petitioner.



                On Petition for Writ of Mandamus.
                   (CA-96-1787-3-19, CR-95-72)


Submitted:   March 31, 1997                 Decided:   April 29, 1997


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

Petition denied by unpublished per curiam opinion.


James Neal Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Neal Green has filed a petition for a writ of mandamus

in this court to compel the district court to expedite its consid-

eration of his petition for habeas corpus relief under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997). The granting of a writ of mandamus

is a drastic remedy which should only be used in extraordinary
situations. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). Peti-
tioner must show that he has a clear right to the relief sought,

that the respondent has a clear duty to perform the act requested

by petitioner, and that there is no other adequate remedy avail-
able. In re First Fed. Sav. & Loan Ass'n of Durham, 860 F.2d 135,
138 (4th Cir. 1988). Green has failed to make the requisite showing

for such extraordinary relief. Our review of the district court

record discloses there has been no unnecessary delay in considering
Green's habeas petition. We therefore deny his petition for writ of

mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2